Order entered October 9, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00333-CV

                   IN THE INTEREST OF N.K.C., A CHILD

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-21825

                                     ORDER

      Before the Court are appellee’s September 28, 2020 and October 1, 2020

motions for sanctions for omissions and misrepresentation of facts and failure to

serve. Appellee asserts appellant failed to serve her a copy of a motion he filed in

August 2020 seeking to extend the time to file his brief and misrepresented and

omitted facts in the brief. She asserts that, as a result, appellant’s appeal is

frivolous.

      We DENY the motions without prejudice to raising the arguments

concerning appellant’s brief in appellee’s brief. See TEX. R. APP. P. 38.2(a)(B).


                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE